DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.   In particular, this application is a 371 of WIPO application, which claims foreign priority to a Japanese application.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 8/16/21, 3/29/22, and 8/15/22 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Specification
The title of the invention, “COMMUNICATION SYSTEM AND COMMUNICATION DEVICE,” is not descriptive because it is so generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMMUNICATION SYSTEM AND COMMUNICATION DEVICE FOR PARTIAL FAILOVER.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In particular, claim 1 claims “a communication system comprising: a first communication device that includes a plurality of first computing devices, a plurality of first functional units and a transfer unit.”  Claim 1 also indicates that the “functional units respectively include: a monitoring unit . . . and a switching request unit” and “the transfer unit includes: a transfer-destination switching unit . . . and a packet transfer unit.”  Claim 8 additionally recites, in part, “a response unit.”
The term “unit” is a generic placeholder that is not modified structurally by the claim and is interpreted as creating a means-plus-function limitation for each of the underlined claim elements above.  Support for each unit is found in the following portions of the disclosure:
Monitoring unit – paragraph 22 describing it as a program module to transmit a response request,
Switching request unit – paragraph 23 describes it as a program module that transmits a request to transfer packets,
Transfer destination switching unit – paragraphs 19 and 30 describe it as a logic circuit that updates the transfer-destination management table 134 shown in figure 8,
Packet transfer unit – paragraph 15 describes it a as a logic circuit such as a layer 2 switch, and 
Response unit – paragraph 24 describes it as a program module for receiving and transmitting data.   
In sum, each “unit” appears to software that when executes performs a given function.  Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure (i.e. software) described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tse (US 2020/0007629) in view of Qiang (US 2016/0277509).


As best the examiner can tell, in the claimed invention, a backup device takes over for a failed main device by transferring packets that were originally intended to be processed by the main device.  Given the claimed inventions use of “units,” the claimed inventions appear directed to virtualized environment.  The cited art deals with a switchover/failover situation in a virtual environment.

Regarding claim 1, Tse teaches communication system comprising: 
a first communication device that includes a plurality of first computing devices, a plurality of first functional units and a transfer unit, and that functions as a main device (Tse, figure 1 and para. 19-20 - NFVI host 102-1 perform multiple network functions and services, including hosting a primary SDN controller 106, which provisions VNFs to perform the functions of devices 110); and 
a second communication device that includes a plurality of second computing devices and a plurality of second functional units corresponding to the plurality of first functional units, and that functions as a backup device for the first communication device (Tse, figure 1 and para. 19-20 - NFVI host 102-2 perform multiple network functions and services, including hosting a secondary SDN controller 108, which provisions VNFs to perform the functions of devices 110), 
wherein at least some units of the plurality of the first functional units are implemented on one of the plurality of the first computing devices of the first communication device, the other first functional units are implemented on the other first computing devices of the first communication device, at least some units of the plurality of the second functional units are implemented on one of the plurality of the second computing devices of the second communication device, the other second functional units are implemented on the other second computing devices of the second communication device (Tse, para. 20 and figure 1 – the multiple VNFs are provisioned to perform different tasks, resulting in a delineation between functions such as monitoring 104, SDN controller 106, and devices 110; Examiner’s interpretation – as discussed supra in “Claim Interpretation,” the claimed “units” are software modules executed by a processor.  Software code, including that used to perform the functions of a VNF of Tse, can be execute by different processors, thus resulting in different functional units being implements on different devices as required by this claim limitation),
the plurality of the second functional units respectively include: 
a monitoring unit configured to transmit a response request to a corresponding first functional unit, and configured to determine whether or not a response to the response request has been received from the corresponding first functional unit (para. 25 and 30 of Tse – monitoring application 104 allows secondary SDN controller 108 to monitor the health of primary SDN controller 106; para. 31 of Tse – SDN controller that is doing the monitoring sends a query to the monitored SDN controller); and 
a switching request unit configured to transmit . . . a transfer-destination switching request for transferring packets that are supposed to be processed by the corresponding first functional unit to the second communication device if the response has not been received from the corresponding first functional unit, the plurality of the first functional units respectively include a response unit configured to determine whether or not the response request has been received from a corresponding second functional unit, and configured to transmit a response to the response request to the corresponding second functional unit if the response request has been received from the corresponding second functional unit (para. 38 of Tse – if monitored SDN controller is healthy, it will response to the monitoring SDN controller’s query; para. 37 of Tse – if the monitored SDN controller does not respond, then the monitoring SDN controller will change the state of the monitored SDN controller in its table, as shown in figure 3 [i.e. “dead” or “down”]).
Tse does not explicitly teach (1) a transfer-destination switching request for transferring packets being sent “to the transfer unit,” or (2) the transfer unit includes: a transfer-destination switching unit configured to switch a transfer destination of the packets that are supposed to be processed by the first functional unit . . . [when switchover triggered] from the first computing device implementing the first functional unit to the second communication device if the transfer-destination switching request has been received from the switching request unit of the second functional unit; and a packet transfer unit configured to transfer the packets to the second communication device and to transfer other packets to the first computing device implementing the first functional unit to process the other packets, the second functional unit processes some packets transferred to the second communication device by the packet transfer unit in the second computing device implementing the second functional unit . . . [when switchover triggered].”
Instead of (1), Tse explicitly updates a table that tracks the states of the BGP and PCE of the monitored SDN controller (para. 34 of Tse), but does not explicitly provide the location of the table (i.e. a message to a “transfer unit” is needed to update the table).   However, Qiang teaches the following: 
(1) a transfer-destination switching request for transferring packets being sent “to the transfer unit” (para. 71 of Qiang – during a switchover of VNF resources, the service control entity sends a message to distributed pool manager 146 to migrate VNF resources to another DVNF partition 144 [compare figure 3b to figure 3c for a before and after]) and 
(2) the transfer unit includes: a transfer-destination switching unit configured to switch a transfer destination of the packets that are supposed to be processed by the first functional unit (para. 66 of Qiang – originally, data was to be processed by DVNF-1 142 as shown in figure 3a), . . .  from the first computing device implementing the first functional unit to the second communication device if the transfer-destination switching request has been received from the switching request unit of the second functional unit (para. 69 and 92-93 of Qiang – switchover is indicated from DPM 148 to SCE 140, which in turn sends a switchover instruction to all DPMs, including DPM 146 [i.e. the switching request from second computing device to first computing device]); and 
a packet transfer unit configured to transfer the packets to the second communication device and to transfer other packets to the first computing device implementing the first functional unit to process the other packets, the second functional unit processes some packets transferred to the second communication device by the packet transfer unit in the second computing device implementing the second functional unit . . . (figure 3b and para. 68-69, step 240 of figure 4 of Qiang – when the function of VNF-B has been switched over to DVNF 144, VNF A 150 of the DVNF-1 142 [first communication device] still processes data before transferring it to VNF-B 156 of DVNF-2 144 [second communication device], resulting in VNFs [functional units] of both device processing packets; alternatively, para 9 and 62 of Qiang - each data center, DVNF, can provide service functions to multiple traffic flows, which results in some packets [associated with one flow] being processed by a given VNF, while other packets [associated with a different flow] being processed by a different VNF).
At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to modify a packet tag when a service has been moved to a new host, as taught by Qiang, when the failover of an SDN controller occurs, as taught by Tse, in order to provide an updated routing table for the service chain when the label-switched paths of the failed SDN controller are redelegated to the secondary SDN controller.  Qiang, ¶¶ 92-93.



Regarding claim 3, the combination of Tse and Qiang teaches if the transfer-destination switching request has been received from the second communication device, the transfer-destination switching unit of the first communication device does not switch transfer destinations of other packets other than the packets that are supposed to be processed by the first functional unit the response of which has not been received.  Qiang, ¶¶ 68-69, figure 3b, step 240 of figure 4 of Qiang – when the function of VNF-B has been switched over to DVNF 144, VNF A 150 of the DVNF-1 142 still processes data before transferring it to VNF-B 156 of DVNF-2 144; alternatively, para 9 and 62 of Qiang - each data center, DVNF, can provide service functions to multiple traffic flows, which results in some packets [associated with one flow] being processed by a given VNF, while other packets [associated with a different flow] being processed by a different VNF); Tse, figure 2 (when a response is not received, failover/switchover is triggered).

Regarding claim 4, the combination of Tse and Qiang teaches if the response has not been received from the first functional unit due to a problem that has occurred to the first functional unit, the switching request unit of the second communication device transmits the transfer-destination switching request to the first communication device.  Qiang, ¶ 69 (switchover is indicated from DPM 148 [second communication device] to SCE 140, which in turn sends a switchover instruction to all DPMs, including DPM 146 [first communication device]).

Regarding claim 5, Tse teaches a communication device that functions as a backup device comprising: 
a plurality of computing devices (Tse, figure 1 and para. 19-20 - NFVI host 102-2 perform multiple network functions and services, including hosting a secondary SDN controller 108, which provisions VNFs to perform the functions of devices 110); and 
a plurality of second functional units corresponding to a plurality of first functional units of another communication device (Tse, para. 20 and figure 1 – each NFVI host includes software for executing the same functions such as monitoring 104, SDN controller 106/108, and devices 110),
wherein at least some units of the plurality of the second functional units are implemented on one of the plurality of the computing devices of own device, the other second functional units are implemented on the other computing devices of the own device (Tse, para. 20 and figure 1 – the multiple VNFs are provisioned to perform different tasks, resulting in a delineation between functions such as monitoring 104, SDN controller 106, and devices 110; Examiner’s interpretation – as discussed supra in “Claim Interpretation,” the claimed “units” are software modules executed by a processor.  Software code executing in a virtualized environment, including that used to perform the functions of a VNF of Tse, can be execute by different processors, thus resulting in different functional units being implements on different devices as required by this claim limitation), 
the plurality of the second functional units respectively include: a monitoring unit configured to transmit a response request to a corresponding first functional unit of the another communication device, and configured to determine whether or not a response to the response request has been received from the corresponding first functional unit of the another communication device (para. 25 and 30 of Tse – monitoring application 104 allows secondary SDN controller 108 to monitor the health of primary SDN controller 106; para. 31 of Tse – SDN controller that is doing the monitoring sends a query to the monitored SDN controller).
Tse does not explicitly teach “a switching request unit configured to transmit, to the another communication device, a transfer-destination switching request for transferring packets that supposed to be processed by the corresponding first functional unit of the another communication device to the own device . . .  [during failover], the second functional unit processes, in the computing device implementing the second functional unit, some packets transferred by the another communication device . . .  [during failover].”  However, Qiang teaches a switching request unit configured to transmit, to the another communication device, a transfer-destination switching request for transferring packets that supposed to be processed by the corresponding first functional unit of the another communication device to the own device . . .  [during failover], the second functional unit processes, in the computing device implementing the second functional unit, some packets transferred by the another communication device . . .  [during failover] (para. 69 and 92-93 of Qiang – switchover is indicated from DPM 148 to SCE 140, which in turn sends a switchover instruction to all DPMs, including DPM 146 [i.e. the switching request from the communication device to the another communication device]).
At the time of the invention (pre-AIA ) or at the effective filing date of the invention (AIA ), it would have been obvious for one of ordinary skill in the art to modify a packet tag when a service has been moved to a new host, as taught by Qiang, when the failover of an SDN controller occurs, as taught by Tse, in order to provide an updated routing table for the service chain when the label-switched paths of the failed SDN controller are redelegated to the secondary SDN controller.  Qiang, ¶¶ 92-93.

Regarding claim 7, the combination of Tse and Qiang teaches if the response has not been received from the first functional unit of the another communication device due to a problem that has occurred to the first functional unit of the another communication device, the switching request unit transmits the transfer-destination switching request to the another communication device.  Qiang, ¶ 69 (switchover is indicated from DPM 148 [the communication device] to SCE 140, which in turn sends a switchover instruction to all DPMs, including DPM 146 [another communication device]).

Regarding claim 8, Tse teaches a communication device that functions as a main device comprising: 
a plurality of computing devices (Tse, figure 1 and para. 19-20 - NFVI host 102-2 perform multiple network functions and services, including hosting a secondary SDN controller 108, which provisions VNFs to perform the functions of devices 110); 
a plurality of functional units (Tse, para. 20 and figure 1 – each NFVI host includes software for executing functions such as monitoring 104, SDN controller 106, and devices 110); and 
a transfer unit (Tse, para. 20 and figure 1 - devices 110 function as routers or switches, which transfer packets), 
wherein at least some units of the plurality of the functional units are implemented on one of the plurality of the computing devices of own device, the other functional units are implemented on the other computing devices of the own device (Tse, figure 1 – NFVI hosts 102 each have corresponding software modules, such as monitoring 104, SDN controller 106/108, devices 110, etc.),
the plurality of the functional units respectively include a response unit configured to determine whether or not a response request has been received from a corresponding functional unit of another communication device, and configured to transmit a response to the response request to the another communication device if the response request has been received from the corresponding functional unit of the another communication; device (para. 31 of Tse – monitored SDN controller receives a query from the monitoring SDN controller; para. 32 of Tse, - monitored SDN controller transmits a heartbeat to the monitoring SDN controller).
	Tse does not explicitly teach “the transfer unit includes: a transfer-destination switching unit configured to switch a transfer destination of packets that are supposed to be processed by a functional unit . . . [during failover] from the computing device implementing the functional unit to the another communication device if a transfer-destination switching request has been received from the another communication device; and a packet transfer unit configured to transfer the packets to the another communication device and to transfer other packets to the computing device implementing the functional unit to process the other packets.”
However, Qiang teaches the transfer unit includes: 
a transfer-destination switching unit configured to switch a transfer destination of packets that are supposed to be processed by a functional unit, the response of which has not been received, from the computing device implementing the functional unit to the another communication device if a transfer-destination switching request has been received from the another communication device (Qiang, ¶ 69 - switchover is indicated from DPM 148 [the communication device] to SCE 140, which in turn sends a switchover instruction to all DPMs, including DPM 146 [another communication device]; id. at ¶¶ 92-93 – as a result of switchover the header of the packet is modified to indicate a new destination); and 
a packet transfer unit configured to transfer the packets to the another communication device and to transfer other packets to the computing device implementing the functional unit to process the other packets.  Qiang, ¶¶ 68-69, figure 3b, step 240 of figure 4 of Qiang – when the function of VNF-B has been switched over to DVNF 144, VNF A 150 of the DVNF-1 142 still processes data before transferring it to VNF-B 156 of DVNF-2 144; alternatively, para 9 and 62 of Qiang - each data center, DVNF, can provide service functions to multiple traffic flows, which results in some packets [associated with one flow] being processed by a given VNF, while other packets [associated with a different flow] being processed by a different VNF).

Regarding claim 10, the combination of Tse and Qiang teaches wherein if the transfer-destination switching request has been received from the another communication device, the transfer-destination switching unit does not switch transfer destinations of other packets other than the packets that are supposed to be processed by the functional unit the response of which has not been received.  Qiang, ¶¶ 68-69, figure 3b, step 240 of figure 4 of Qiang – when the function of VNF-B has been switched over to DVNF 144, VNF A 150 of the DVNF-1 142 still processes data before transferring it to VNF-B 156 of DVNF-2 144; alternatively, para 9 and 62 of Qiang - each data center, DVNF, can provide service functions to multiple traffic flows, which results in some packets [associated with one flow] being processed by a given VNF, while other packets [associated with a different flow] being processed by a different VNF); Tse, figure 2 (when a response is not received, failover/switchover is triggered).

Regarding claim 11, the combination of Tse and Qiang teaches if the response has not been received from the first functional unit due to a problem that has occurred to the first functional unit, the switching request unit of the second communication device transmits the transfer-destination switching request to the first communication device.  Qiang, ¶ 69 (switchover is indicated from DPM 148 [second communication device] to SCE 140, which in turn sends a switchover instruction to all DPMs, including DPM 146 [first communication device]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited on attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S LAMONT whose telephone number is (571)270-7514 and email address is benjamin.lamont@uspto.gov. The examiner can normally be reached M-F 7am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin Lamont/Primary Examiner, Art Unit 2461